DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
Claim 14 has been amended to recite “wherein the ALD of the interfacial layer affects a height of the interfacial layer”.  The applicant argues that the combination of references does not teach the newly amended limitation.  From the applicant’s discussion and Paragraphs 8 and 103 it appears that the limitation is drawn to the barrier height of the material. However, the limitation is recited broadly and does not recite how the height is affected (i.e. higher/lower), the value of the resulting barrier height in eV, or other tangible limitations of the barrier height.  
The Beiley reference discloses that the ALD process forming the interfacial layer 2 can produce a hole blocking property (Paragraph 266 and Fig. 9A-9C), suggesting the ALD process affects the height of the material at least insofar as the resulting material has a barrier height capable of functioning as a hole blocking material.  Hence the rejection has been updated to cite these portions of the Beiley reference and has been maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klem et al (U.S. Pub #2014/0225063), in view of Beiley et al (U.S. Pub #2017/0207355).
With respect to claim 14, Klem teaches an ultrasensitive photodetector (100) comprising: 
a. a substrate (Fig. 5, 464 and Paragraph 65); 
b. a conductive layer (Fig. 5, 416); 
d. an ultrathin interfacial layer (Fig. 5, 572 and Paragraph 76-77); 
e. a layer of semiconductive particles (Fig. 5, 454 and Paragraph 70); and 
f. an electrical contact (Fig. 5, 420 and Paragraph 67),
wherein the interfacial layer is disposed beneath the semiconductive particles.  
Klem does not teach c. a layer of semiconductive material; 
wherein the interfacial layer is disposed between the semiconductive material and the semiconductive particles by atomic layer deposition (ALD);
wherein the ALD of the interfacial layer affects a height of the interfacial layer.  

a layer of semiconductive material (Paragraph 83; a p-conductive layer on the surface of electrode 1); 
wherein the interfacial layer (Fig. 3, 2 and Paragraph 44) is disposed between the semiconductive material (Fig. 3, a p-conductive layer on the surface of electrode 1) and a layer of semiconductive particles (Fig. 3, layer 4 and Paragraph 5) by atomic layer deposition (ALD) (Paragraph 82-83);
wherein the ALD of the interfacial layer affects a height of the interfacial layer (Fig. 9A-9C, Paragraph 266; i.e. the ALD is performed such that the material has a barrier height to function as a hole blocking material).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a semiconductive material layer on the conductive layer of Klem, such that the interfacial layer (Fig. 5, 572) is disposed between the semiconductive material (i.e. a p-conductive layer on the surface of conductive layer 416) and the semiconductive particles (Fig. 5, 454), as taught by Beiley in order to form the interfacial layer and conductive layer to have ohmic characteristics with a minimum thickness for creating electron trap states (Paragraph 82; Paragraph 28 and 76-78). 
With respect to claim 15, Klem teaches that the conductive layer comprises Indium Tin Oxide (Fig. 5, 416 and Paragraph 84).  
With respect to claim 16, Klem and Beiley teaches the semiconductive material comprises zinc oxide (Beiley Paragraph 83).

With respect to claim 17, Klem teaches that the interfacial layer comprises TiOx or another metal oxide (Paragraph 77).  
With respect to claim 18, Klem teaches that the semiconductive particles comprise quantum dots (Paragraph 70).  
With respect to claim 19, Klem teaches that the quantum dots comprise PbSe quantum dots (Paragraph 70).  
With respect to claim 20, Klem teaches that the electrical contact comprises Au or another conductive material (Paragraph 67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826